t c memo united_states tax_court jeffrey wilfred heedram petitioner v commissioner of internal revenue respondent docket no filed date jeffrey wilfred heedram pro_se adam l flick stephanie j rakoski and hannah k wikins specially recognized for respondent memorandum findings_of_fact and opinion pugh judge petitioner seeks review under sec_6015 of respondent’s determination that he is not entitled to relief from joint_and_several_liability for taxable_year with respect to unpaid tax of dollar_figure that was reported on the joint federal_income_tax return he filed with delphia fegans his former spouse the issue for decision is whether mr heedram is entitled to equitable relief from joint_and_several_liability under sec_6015 findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated herein by this reference petitioner resided in the state of texas when he timely filed his petition petitioner a native of jamaica met ms fegans in they married in and remained married in their divorce became final in date but they continued to live in the same house for financial reasons until date the couple filed joint federal_income_tax returns for tax_year sec_2012 sec_2013 and sec_2014 during their marriage ms fegans was responsible for financial matters including preparing and filing their joint income_tax returns she had unpaid federal tax debts before their marriage she had entered into a payment plan but stopped payment on that plan after only a couple of months unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar the couple’ sec_2014 joint form_1040 u s individual_income_tax_return joint_return reported total wages of dollar_figure total federal_income_tax owed of dollar_figure tax withheld of dollar_figure and tax due of dollar_figure of the tax_liability reported as owed on the joint_return dollar_figure is attributable to petitioner’s wages reported on the return after taking into account withholding credits the remaining dollar_figure tax_liability is attributable to ms fegans’ wages the internal_revenue_service irs wage and income transcript for also shows that petitioner received wages reported on a form 1099-misc miscellaneous income by r j carroll co r j carroll of dollar_figure these wages were not reported on the joint_return petitioner had stopped working for r j carroll in and the record includes no other evidence to connect petitioner with this income petitioner and ms fegans credibly testified that petitioner did not work for r j carroll in ms fegans timely filed their joint_return petitioner reviewed and signed the joint_return before it was filed he was aware at the time the joint_return was filed that they were having difficulty meeting mortgage payments and were seeking relief under the harp program he also was aware that the joint_return showed tax owed and he was aware of ms fegans’ prior federal tax debt still while ms fegans explained the financial difficulties to petitioner he had only a general understanding of the tax issues that the couple faced and she told him that she would arrange a payment plan for the outstanding tax debt in the agreed final decree of divorce signed date petitioner and ms fegans agreed that ms fegans would pay a ll federal income taxes including all penalty and interest on income taxes due on ms fegans’ income from and after date they also agreed that petitioner would pay a ll federal income taxes including all penalty and interest on income taxes due on petitioner’s income from and after date on date respondent’s cincinnati centralized innocent spouse operation received petitioner’s form_8857 request for innocent spouse relief for on the form_8857 petitioner indicated that he remained married to and continued to live with ms fegans and that the couple was having financial issues because he knew that t here was a challenge paying the monthly mortgage on date respondent issued a final_determination letter denying petitioner innocent spouse relief for tax_year under sec_6015 petitioner is employed currently he sends approximately dollar_figure per month to his mother who lives in jamaica he is not required to send this amount but does so to support his mother and his two children who live with her his current income generally covers his expenses including this dollar_figure but does not leave much at the end of each month for him opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making this election each spouse generally is jointly and severally liable for the entire tax due for that taxable_year sec_6013 114_tc_276 a requesting spouse however may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability under sec_6015 sec_6015 if relief is not available under subsection b or c a requesting spouse may seek equitable relief under subsection f because this case involves failure_to_pay_tax shown on a return rather than a deficiency petitioner may be eligible for relief under sec_6015 only see 120_tc_137 sec_6015 gives the commissioner discretion to grant equitable relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either this court has jurisdiction to review respondent’s denial of petitioner’s request for equitable relief under sec_6015 see sec_6015 in doing so we apply a de novo standard of review as well as a de novo scope of review 132_tc_203 petitioner bears the burden of proving that he is entitled to relief under sec_6015 see rule a see also porter v commissioner t c pincite i threshold conditions for granting relief the commissioner has outlined procedures for determining whether a requesting spouse qualifies for equitable relief under sec_6015 from joint_and_several_liability we consult these when reviewing the commissioner’s denial of relief but we are not bound by them as our analysis and determination ultimately turn on an evaluation of all the facts and circumstances molinet v commissioner tcmemo_2014_109 sriram v commissioner tcmemo_2012_91 see 136_tc_432 porter v commissioner t c pincite these procedures set forth in revproc_2013_34 sec_4 2013_43_irb_397 outline seven threshold conditions that a spouse must meet to qualify for relief under sec_6015 the requesting spouse filed a joint_return for the taxable_year for which relief is sought the relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain enumerated exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income respondent does not challenge that petitioner meets the threshold conditions for relief as to the liability associated with ms fegans’ income as to the liability associated with petitioner’s income we must determine whether any exceptions to the attribution rule apply those exceptions are a attribution solely because of the operation of community_property law b nominal ownership c misappropriation of funds the requesting spouse did not know or have reason to know that funds intended for payment of tax were misappropriated by the nonrequesting spouse d abuse before the return was filed that affected the requesting spouse’s ability to challenge the treatment of items on the return or question payment of any balance due and e fraud committed by the nonrequesting spouse that is the reason for the erroneous item revproc_2013_ sec_4 the evidence before us does not support application of any of these exceptions therefore we conclude that petitioner is not qualified for relief as to the dollar_figure attributable to his income our analysis below will be limited to the remaining dollar_figure attributable to ms fegans’ income ii elements for streamlined determination when the threshold conditions have been met the guidelines allow a requesting spouse to qualify for a streamlined determination of relief from the irs under sec_6015 if all of the following conditions are met the requesting spouse is divorced from the nonrequesting spouse is legally_separated from the nonrequesting spouse under state law is a widow or widower and is not an heir to the nonrequesting spouse’s estate that would have sufficient assets to pay the tax_liability or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date the irs makes its determination the requesting spouse will suffer economic hardship if relief is not granted and in an underpayment case such as this the requesting spouse had no knowledge or reason to know when the return was filed that the nonrequesting spouse would not or could not pay the tax_liability reported on the joint tax_return revproc_2013_34 sec_4 i r b pincite we conclude that petitioner fails to qualify for a streamlined determination of relief petitioner has not indicated that he will suffer economic hardship if relief is not granted although taking into account his credible testimony we do not think he has significant means to pay the tax_liability at issue as we discuss below iii factors used to determine whether relief will be granted where as here a requesting spouse meets the threshold conditions but fails to qualify for relief under the guidelines for a streamlined determination the requesting spouse still may be eligible for equitable relief if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the underpayment see revproc_2013_34 sec_4 i r b pincite the following are nonexclusive factors that the commissioner takes into account when determining whether to grant equitable relief marital status economic hardship in the case of an underpayment knowledge or reason to know that the nonrequesting spouse would not or could not pay the tax_liability reported on the joint tax_return legal_obligation significant benefit compliance with tax laws and mental or physical health id respondent argues that petitioner’s marital status weighs against relief because petitioner was married to ms fegans at the time he filed the form_8857 and they continued to live together after their divorce was final we disagree he credibly testified that they lived together only because of financial issues and they were divorced and were no longer living together at the time of trial because we consider petitioner’s eligibility de novo we consider his marital status at the time of trial see wilson v commissioner tcmemo_2010_134 wl at aff’d 705_f3d_980 9th cir therefore we conclude that this factor favors relief respondent also argues that petitioner will not suffer economic hardship if we deny relief a requesting spouse suffers economic hardship if the satisfaction of the tax_liability in whole or in part would cause him to be unable to pay reasonable basic living_expenses see revproc_2013_34 sec_4 b petitioner bears the burden of proving that he will suffer economic hardship if we do not grant him relief from joint_and_several_liability see rule a johnson v commissioner tcmemo_2014_240 explaining that hardship cannot be hypothetical that the requesting spouse must introduce evidence to support the claim and that regular income in addition to savings available to the requesting spouse supports the conclusion that there would be no economic hardship we believe petitioner’s testimony that he does not have much left at the end of each month after paying his living_expenses and sending money to his mother to support her and his two children nonetheless we cannot conclude on the basis of this testimony alone that he will suffer economic hardship we treat this factor as neutral respondent relies on petitioner’s statements on the form_8857 to argue that he knew or had reason to know as of the date the joint_return was filed that ms fegans would not or could not pay the income_tax_liability see revproc_2013_ sec_4 c ii petitioner testified consistent with the statements on that form that he knew about the difficulty paying the mortgage he also testified that he knew the tax_liability would not be paid when the joint_return was filed however he also credibly testified that he believed ms fegans would set up another payment plan his testimony was supported by that of ms fegans she explained that he was not sophisticated regarding financial matters or the tax_liability that the couple faced on the joint_return we have held consistently that a requesting spouse carries his burden_of_proof to establish that he reasonably believed his spouse would pay an outstanding liability where the requesting spouse is not involved in the family finances or sophisticated about them and the nonrequesting spouse has the income to make the payments see torrisi v commissioner tcmemo_2011_235 holding that the requesting spouse’s belief that the nonrequesting spouse would pay the tax_liability was reasonable when the nonrequesting spouse’s business was generating substantial income the requesting spouse did not assist the nonrequesting spouse in paying all bills and the nonrequesting spouse asked the requesting spouse to make a check payable to the irs for a specific amount that was less than the total amount due see also waldron v commissioner tcmemo_2011_288 holding that the requesting spouse reasonably believed the nonrequesting spouse would pay a portion of the unpaid tax_liabilities at the time the return was signed because the nonrequesting spouse had made his share of monthly payments for the initial three years on an installment_agreement entered into near the time the joint_return was signed conversely we have concluded that a requesting spouse had reason to know that the nonrequesting spouse would not pay when the requesting spouse handled the finances and the nonrequesting spouse lacked financial means see cutler v commissioner tcmemo_2013_119 holding that the requesting spouse knew that the nonrequesting spouse found financial matters unpleasant and refused to deal with them and therefore the requesting spouse knew she had to prepare the returns and could not reasonably expect the nonrequesting spouse to pay the tax yosinski v commissioner tcmemo_2012_195 holding it was not reasonable to believe the nonrequesting spouse would pay the tax when the nonrequesting spouse had no source of substantial income and the record did not indicate the nonrequesting spouse had any assets of substantial value in her own name stolkin v commissioner tcmemo_2008_211 holding that the requesting spouse’s knowledge of the couple’s financial difficulties deprives the requesting spouse of reason to believe that the nonrequesting spouse will pay the tax_liability we conclude on this record that petitioner has established that he reasonably expected ms fegans to pay the tax_liability reported on the joint_return she earned most of the wages in the year before us and handled the finances for the couple therefore this factor weighs in favor of relief respondent concedes that under the final divorce decree ms fegans bears the legal_obligation to pay the federal_income_tax owed on her income but argues that this factor is neutral because petitioner clearly knew at the time he entered into the divorce decree that ms fegans could not pay the outstanding liability but we have found above that petitioner reasonably believed on the basis of his limited understanding of ms fegans’ financial situation that she would set up a new payment plan we conclude therefore that this factor favors relief respondent concedes that neither petitioner nor ms fegans received a significant benefit from the unpaid income_tax_liability this factor therefore favors relief finally respondent argues that petitioner was not in compliance with the tax laws because of the failure to include the income reported as paid to petitioner by r j carroll for sec_6201 shifts to the commissioner the burden to produce evidence other than an information_return connecting income with the taxpayer where the taxpayer has asserted a reasonable dispute with regard to income reported on the information_return and has cooperated fully with the commissioner respondent provided no evidence as to petitioner’s cooperation or lack thereof and concedes that we do not have jurisdiction over any resulting deficiency from the inclusion of this income on the joint_return we do not think it reasonable to conclude that petitioner was not in compliance where he and ms fegans both credibly testified that he did not work for r j carroll in and respondent offered no other evidence to connect him with this income we conclude therefore that this factor is neutral lastly the parties did not raise nor have we identified in the record any mental or physical health problems therefore this factor also is neutral all of the factors either favor relief or are neutral we also conclude that it would be inequitable to hold petitioner liable for the tax_liability associated with ms fegans’ income because of the relative financial positions and sophistication of ms fegans and petitioner in their marriage therefore we will grant petitioner relief from joint_and_several_liability under sec_6015 for the tax associated with ms fegans’ income conclusion we sustain respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability for taxable_year with respect to the dollar_figure of unpaid federal_income_tax attributable to his income we also hold that petitioner is entitled to relief from joint_and_several_liability for the remaining dollar_figure attributable to ms fegans’ income we have considered all arguments made and facts presented in reaching our decision and to the extent not discussed above we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
